Judgment modified by ehminating the provisions therein enjoining the defendant union “ from calling, continuing or conducting of any strike of employees of plaintiff, and from assisting any employees of plaintiff having a contract of employment with plaintiff/ to leave plaintiff’s employ, or temporarily or permanently cease working for the plaintiff,” and as thus modified the judgment is unanimously affirmed, without costs. The record herein does not justify holding as a matter of law that the defendant union may not call a strike of plaintiff’s employees, even though it may be unsuccessful because they are not members of the union, or take means to induce plaintiff’s employees to cease working for it, in connection with attempts by the union to extend its sphere of influence by way of bettering working conditions. This is so even though upon the record herein the union has lost its right to picket plaintiff or circularize with respect to a strike because it has abused its rights in these particulars and, therefore, lost its right to avail itself of those means of carrying on a strike with respect to plaintiff. Present — Kapper, Rich, Hagarty, Carswell and Seudder, JJ.